 1   JAMES L. DAY (WSBA #20474)                                HONORABLE FRANK L. KURTZ
     BUSH KORNFELD LLP
     601 Union Street, Suite 5000
 2   Seattle, WA 98101
     Tel: (206) 521-3858
     Email: jday@bskd.com
 3
     SAMUEL R. MAIZEL (Admitted Pro Hac
 4   Vice)
     DENTONS US LLP
     601 South Figueroa Street, Suite 2500
 5   Los Angeles, California 90017-5704
     Tel: (213) 623-9300
     Fax: (213) 623-9924
 6   Email: samuel.maizel@dentons.com

 7   SAM J. ALBERTS (WSBA #22255)
     DENTONS US LLP
     1900 K. Street, NW
 8   Washington, DC 20006
     Tel: (202) 496-7500
     Fax: (202) 496-7756
 9   Email: sam.alberts@dentons.com

10   Attorneys for the Chapter 11 Debtors and
     Debtors In Possession
11
                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF WASHINGTON
12
                                               Chapter 11
13                                             Lead Case No. 19-01189-11
     In re:                                    Jointly Administered
14
     ASTRIA HEALTH, et al.,                    DEBTORS’ MOTION FOR ENTRY OF AN ORDER
15                                             PURSUANT TO SECTION 1121 OF THE
                     Debtors and Debtors       BANKRUPTCY CODE EXTENDING THE EXCLUSIVE
                     in Possession.1           PERIODS TO FILE A CHAPTER 11 PLAN AND
16                                             SOLICIT ACCEPTANCES; DECLARATION OF JOHN
                                               M. GALLAGHER IN SUPPORT THEREOF
17
     1
18    The Debtors, along with their case numbers, are as follows: Astria Health (19-
     01189-11), Glacier Canyon, LLC (19-01193-11), Kitchen and Bath Furnishings,
     LLC (19-01194-11), Oxbow Summit, LLC (19-01195-11), SHS Holdco, LLC (19-
19   01196-11), SHC Medical Center - Toppenish (19-01190-11), SHC Medical Center -
     Yakima (19-01192-11), Sunnyside Community Hospital Association (19-01191-
20   11), Sunnyside Community Hospital Home Medical Supply, LLC (19-01197-11),
     Sunnyside Home Health (19-01198-11), Sunnyside Professional Services, LLC (19-
     01199-11), Yakima Home Care Holdings, LLC (19-01201-11), and Yakima HMA
21   Home Health, LLC (19-01200-11).
                                                                 DENTONS US LLP                B USH K ORNFELD L L P
     MOTION TO EXTEND                      1             601 South Figueroa Street, Suite 2500          LAW OFFICES
     EXCLUSIVITY                                             Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                               Phone: (213) 623-9300           Seattle, Washington 98101-2373
     112888480\V-8
19-01189-FLK11        Doc 476   Filed 08/13/19      Entered 08/13/19      18:36:26
                                                                 Fax: (213) 623-9924        Pg 1Telephone    (206) 292-2110
                                                                                                   of 19 (206)
                                                                                                  Facsimile       292-2104
 1               Astria Health, a Washington nonprofit public benefit corporation (“Astria”),

 2   and the above-referenced affiliated debtors and debtors in possession (the

 3   “Debtors”) under chapter 11 of title 11 of the United States Code, §§ 101 et seq.

 4   (the “Bankruptcy Code”),2 in these chapter 11 cases (the “Chapter 11 Cases”), by

 5   and through the undersigned counsel of record, respectfully request the entry of an

 6   order (i) extending the Debtors’ exclusive right to file a plan of reorganization and

 7   gain acceptances of a plan of reorganization from September 3, 2019 and

 8   November 4, 2019, to January 2, 2020 and March 3, 2020, respectively, and (ii)

 9   granting the Debtors such other and further relief as is just.

10                               I.    JURISDICTION AND VENUE

11               The Court has subject matter jurisdiction to consider and determine this

12   Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant

13   to 28 U.S.C. § 157(b)(2).           The Debtors consent to entry of final orders and

14   judgments by the bankruptcy judge. Venue is proper before this Court pursuant to

15   28 U.S.C. §§ 1408 and 1409.

16
     2
         All references to § herein are to sections of the Bankruptcy Code. All references
17
     to “Bankruptcy Rules” are to provisions of the Federal Rules of Bankruptcy
18
     Procedure. All references to “LBR” are to provisions of the Local Bankruptcy
19
     Rules of the United States Bankruptcy Court for the Eastern District of Washington
20
     (the “Bankruptcy Court”).
21                                                                                            B USH K O RNFELD L LP
                                                                DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                   601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                              2                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                            Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                            Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11         Doc 476    Filed 08/13/19   Entered 08/13/19      18:36:26
                                                                Fax: (213) 623-9924        Pg 2 of 19
 1               The statutory predicate for the relief requested herein is § 1121(d).

 2                                       II.   BACKGROUND

 3   A.          General Background

 4               1.    On May 6, 2019 (the “Petition Date”), each of the Debtors filed a

 5   voluntary petition for relief under the Bankruptcy Code. These Chapter 11 Cases

 6   are being jointly administered before this Court. [Docket No. 10]. The Debtors are

 7   operating their businesses as debtors in possession pursuant to §§ 1107 and 1108.

 8               2.    Debtor Astria, a Washington nonprofit corporation, is the direct or

 9   indirect corporate member of several entities that make it the largest non-profit

10   healthcare system based in Eastern Washington.                             The Astria system is

11   headquartered in the heart of Yakima Valley, Washington, with operating hospitals

12   in Yakima, Sunnyside, and Toppenish, Washington.

13               3.    The Astria system includes three hospitals: Astria Regional Medical

14   Center, a 214-bed hospital in Yakima, Washington (“Yakima”); Astria Sunnyside

15   Hospital, a 38-bed critical access hospital in Sunnyside, Washington (“Sunnyside”);

16   and Astria Toppenish Hospital, a 63-bed hospital in Toppenish, Washington

17   (“Toppenish,” and referred to collectively with Sunnyside and Yakima as the

18   “Hospitals”). In addition to collectively having 315 licensed beds, the Hospitals

19   have three active emergency rooms and a host of medical specialties. The Astria

20   system also has outpatient Astria Health Centers (14 medical clinics and 24

21                                                                                            B USH K O RNFELD L LP
                                                                DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                   601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                               3                                              Seattle, Washington 98101-2373
     EXCLUSIVITY                                            Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                            Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11         Doc 476    Filed 08/13/19   Entered 08/13/19      18:36:26
                                                                Fax: (213) 623-9924        Pg 3 of 19
 1   specialty clinics), the Ambulatory Surgical Center, Astria Hearing and Speech, and

 2   Astria Home Health and Hospice.

 3               4.   The Astria system provides medical treatments to approximately

 4   346,400 patients annually, including approximately 7,344 who spend at least one

 5   night in its Hospitals during the year. Astria’s necessity to the health and welfare of

 6   the people of the Yakima Valley is evidenced by several facts, including having the

 7   only open-heart surgery, neurosurgery, and elective cardiac catheterization

 8   programs in Yakima County; the only hospitals in Sunnyside and Toppenish,

 9   Washington; and the only obstetric services in the Lower Valley (both at Sunnyside

10   and Toppenish).

11               5.   The system employs approximately 1,547 employees (making it one of

12   the largest employers in the Yakima Valley), plus an additional 172 contract

13   personnel, and approximately 600 doctors have privileges at the Hospitals.

14               6.   On May 24, 2019, the Office of the United States Trustee (the “U.S.

15   Trustee”) appointed an Official Committee of Unsecured Creditors in these Chapter

16   11 Cases.

17               7.   Additional background facts on the Debtors, including an overview of

18   the Debtors’ business, information on the Debtors’ capital structure, and events

19   leading up to these Chapter 11 Cases, are contained in the Declaration of John M.

20   Gallagher in Support of Emergency First Day Motions [Docket No. 21] (the “First

21                                                                                          B USH K O RNFELD L LP
                                                              DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                 601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                            4                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                          Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                          Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11        Doc 476   Filed 08/13/19   Entered 08/13/19      18:36:26
                                                              Fax: (213) 623-9924        Pg 4 of 19
 1   Day Declaration”).

 2   B.          Facts Relevant to the Motion

 3               8.    Pursuant to § 1121, the exclusive period within which the Debtors can

 4   file and solicit votes on a plan of reorganization expires on September 3, 2019 and

 5   November 4, 2019, respectively.

 6               9.    As discussed in the First Day Declaration, prior to the bankruptcy

 7   filing, Astria contracted with a vendor (the “Vendor”) to provide a new system-

 8   wide Electronic Health Record platform for ambulatory and inpatient services for

 9   all three Hospitals and their clinics. First Day Declaration, ¶ 55. Shortly thereafter,

10   Astria also contracted with the Vendor for the outsourcing of its revenue cycle,

11   billing and collection functions and extended business office services. Id. In

12   connection with the system conversion and the outsourcing of its revenue cycle

13   functions, Astria has experienced certain unexpected challenges including, among

14   other things, a significant decline in cash flow from collections on accounts

15   receivable. Id.

16               10.   Since these Chapter 11 Cases have been filed, the Debtors have

17   continued to generate substantial receivables. The Debtors are in the process of

18   transitioning from the Vendor to a new revenue cycle firm to accelerate collection

19   of the Debtors’ significant accounts receivable and oversee the Debtors’ revenue

20   cycle, billing and collection functions.            The Debtors have retained GAFFEY

21                                                                                           B USH K O RNFELD L LP
                                                               DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                  601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                             5                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                           Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                           Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11         Doc 476   Filed 08/13/19   Entered 08/13/19      18:36:26
                                                               Fax: (213) 623-9924        Pg 5 of 19
 1   Healthcare (“Gaffey”) to address the systems, cash flow and collections issues

 2   experienced in connection with its system conversion and revenue cycle

 3   outsourcing to Vendor.         Gaffey is in the process of stabilizing collections of

 4   outstanding receivables in tranches.

 5               11.   The Vendor, in violation of its obligation to continue to perform,

 6   slowed its “touching” of individual claims during its transition to Gaffey. Other

 7   recent unexpected issues arose due to Vendor instituted system upgrades which

 8   resulted in delays in collecting certain batches of claims.                       These are not lost

 9   however, and will continue to be collected over time.

10               12.   The transition of the management of the Debtors’ revenue cycle,

11   billing and collection functions from the Vendor to Gaffey is 95% complete. To

12   complete the transition, the Debtors need the Vendor to complete certain system

13   updates and provide more data as requested by the Debtor and Gaffey. The Debtors

14   hope to complete this transition in the near future.

15               13.   Once this transition is complete and Gaffey is solely managing these

16   functions, the Debtors believe that they will begin to meet or exceed their

17   collections projections. However, the aged receivables will not be fully collected

18   prior to the expiration of exclusivity on September 3, 2019.

19               14.   Also, recently on July 16, 2019, the Debtors filed an application to

20   retain Piper Jaffray & Co. (“Piper”) to serve as the investment banker to the

21                                                                                           B USH K O RNFELD L LP
                                                               DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                  601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                             6                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                           Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                           Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11         Doc 476   Filed 08/13/19   Entered 08/13/19      18:36:26
                                                               Fax: (213) 623-9924        Pg 6 of 19
 1   Debtors and assist in, among other things, obtaining exit financing. [See Docket

 2   No. 394]. While Piper has made progress in securing a lender to provide exit

 3   financing to the Debtors, Piper will not obtain a commitment to provide exit

 4   financing prior to the expiration of exclusivity on September 3, 2019.

 5               15.   In sum, the Debtors need to restore liquidity and fix issues regarding

 6   their collections systems before they will be in a position to file a plan of

 7   reorganization.        The Debtors do not anticipate resolving these issues before

 8   exclusivity expires on September 3, 2019. Therefore, the Debtors seek an extension

 9   of the period in which they have exclusive rights to file a plan.

10               16.    However, the Debtors have made significant improvements in

11   operations since the Chapter 11 Cases commenced. For example, the debtor-in-

12   possession financing has allowed significant improvements in operations, which,

13   without doubt, has increased the value of the assets. During the course of the

14   bankruptcy, much of Astria’s energy is focused on dealing with clinical

15   (equipment), patient life safety, regulatory and accreditation matters, all of which

16   are improved, and all of which would have decreased the value if it been had sold

17   without making these improvements. At Yakima alone, the Debtors have improved

18   deficiencies such as, but not limited to the following: (a) repaired two cath labs,

19   including setting up for periodic maintenance which had not been performed in

20   months and restocked; (b) repaired and tested the EP lab which was a significant

21                                                                                           B USH K O RNFELD L LP
                                                               DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                  601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                             7                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                           Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                           Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11         Doc 476   Filed 08/13/19   Entered 08/13/19      18:36:26
                                                               Fax: (213) 623-9924        Pg 7 of 19
 1   source of income for cardiac ablations, pacemakers, etc., and restocked; (c) repaired

 2   both CT scanners; (d) repaired MRI; (e) repaired nuclear med camera; (f) repaired

 3   ultrasound equipment; (g) repaired fluoroscopy equipment; (h) repaired the Da

 4   Vinci surgical robot; (i) serviced the Mako robotic arm; (j) did general repairs and

 5   maintenance throughout the hospital (ceiling tiles replaced, lighting repaired and

 6   replace throughout, plumbing repaired and replaced throughout); (k) addressed

 7   other regulatory issues such as boiler/chiller inspection and certification; (l)

 8   sprinkler testing and inspection, and review and inspection of fire extinguishers;

 9   (m) negative pressure room inspected and tested for appropriate air handling; and

10   (n) negotiated new agreements with staffing agencies to make sure Astria had the

11   appropriate level of staff (accreditation and licensing issue).

12                                       III.       ARGUMENT

13               Section 1121(d) of the Bankruptcy Code grants this Court authority to extend

14   the exclusivity periods “for cause” after notice and hearing. Although the term

15   “cause” is not defined by the Bankruptcy Code, the legislative history indicates that

16   it is to be viewed flexibly “in order to allow the debtor to reach an agreement.”

17   H.R. Rep. No. 95 95th Cong., 1st Sess. 232 (1997); see also In re McLean Indus.,

18   Inc., 87 B.R. 830, 833 (Bankr. S.D.N.Y. 1987) (quoting H.R. Rep. No. 595, 95th

19   Cong., 2d Sess. 231 (1978), reprinted in 1978 U.S.C.C.A.N. 5963, 6190); In re

20   Public Serv. Co. of New Hampshire, 88 B.R. 521, 534 (Bankr. D.N.H. 1988)

21                                                                                             B USH K O RNFELD L LP
                                                                 DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                    601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                                8                                              Seattle, Washington 98101-2373
     EXCLUSIVITY                                             Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                             Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11         Doc 476   Filed 08/13/19     Entered 08/13/19      18:36:26
                                                                 Fax: (213) 623-9924        Pg 8 of 19
 1   (“[T]he legislative intent. . . [is] to promote maximum flexibility.”)).

 2               To facilitate this legislative intent, a debtor should be given a reasonable

 3   opportunity to negotiate an acceptable plan with creditors and to prepare adequate

 4   financial and non-financial information concerning the ramifications of any

 5   proposed plan for disclosure to creditors. See, e.g., McLean Indus., 87 B.R. at 833-

 6   34; In re Texaco Inc., 76 B.R. 322, 327 (Bankr. S.D.N.Y. 1987).

 7               “A decision whether to extend or terminate exclusivity for cause is within the

 8   discretion of the bankruptcy court and is fact-specific.”                        In re New Meatco

 9   Provisions, LLC, No. 2:13-BK-22155-PC, 2014 WL 917335, at *3 (Bankr. C.D.

10   Cal. Mar. 10, 2014) (quoting In re Adelphia Communications Corp., 352 B.R. 578,

11   586 (Bankr. S.D.N.Y. 2006)). Courts examine a number of factors to determine

12   whether “cause” exists to extend an exclusivity period. These factors include the

13   following:

14               a.    the size and complexity of the case;

15               b.    the existence of good faith progress;

16               c.    the necessity of sufficient time to negotiate and prepare adequate

17                     information;

18               d.    whether the debtor is paying its debts as they become due;

19               e.    whether the debtor has demonstrated reasonable prospects for filing a

20                     viable plan;

21                                                                                           B USH K O RNFELD L LP
                                                               DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                  601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                              9                                              Seattle, Washington 98101-2373
     EXCLUSIVITY                                           Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                           Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11         Doc 476   Filed 08/13/19   Entered 08/13/19      18:36:26
                                                               Fax: (213) 623-9924        Pg 9 of 19
 1               f.    whether the debtor has made progress negotiating with creditors;

 2               g.    the length of time a case had been pending;

 3               h.    whether the debtor is seeking an extension to pressure creditors; and

 4               i.    whether or not unresolved contingencies exist.

 5   See In re New Meatco Provisions, LLC, 2014 WL 917335, at *3 (citing In re Dow

 6   Corning Corp., 208 B.R. 661, 664-665 (Bankr. E.D. Mich. 1997). A “transcendent

 7   consideration” in deciding whether to extend exclusivity is “whether adjustment of

 8   exclusivity will facilitate moving the case forward toward a fair and equitable

 9   resolution.” In re Henry Mayo Newhall Mem’l Hosp., 282 B.R. 444, 453 (9th Cir.

10   B.A.P. 2002) (affirming extension of exclusivity in chapter 11 case of non-profit

11   hospital) (citing In re Dow Corning Corp., 208 B.R.at 670).

12               Here, the Debtors submit that sufficient “cause” exists pursuant to § 1121(d)

13   to extend the exclusivity periods by 120 days.

14               Size and Complexity of the Cases. These are “mega” Chapter 11 Cases and

15   are almost certainly one of the largest hospital bankruptcy cases that have been filed

16   in this district. Moreover, these Chapter 11 Cases are very complex. Reorganizing

17   three non-profit hospitals raises issues of healthcare regulatory law, labor law, and

18   bankruptcy law, among other fields. Moreover, there also are many issues that

19   arise in simply maintaining the Debtors’ operations pending resolution of these

20   Chapter 11 Cases. Besides the issues discussed concerning the Debtors’ revenue

21                                                                                             B USH K O RNFELD L LP
                                                                 DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                    601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                              10                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                             Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                             Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11        Doc 476    Filed 08/13/19    Entered 08/13/19      18:36:26
                                                                 Fax: (213) 623-9924       Pg 10 of 19
 1   cycle and collections, there are vendors which are requiring substantial negotiations

 2   to maintain relationships.

 3               Good Faith Progress. The Debtors have made significant progress in these

 4   Chapter 11 Cases. The Debtors obtained final approval of a total of $36 million of

 5   debtor-in-possession financing, $20,520,000 of which was used to pay off the

 6   Outstanding Prepetition Banner Bank Obligations and Outstanding Prepetition

 7   MidCap Obligations, and $1,110,00 of which paid closing costs, yielding a net in

 8   available DIP funds of $14,370,000.3 After repairing machines and stocking up on

 9   needed supplies, the Debtors have in excess of $15,000,000 of current cash

10   available to maintain operations. The Debtors have also retained Piper who is

11   preparing a confidential information memorandum (CIM) and other materials

12
     3
         The “Outstanding Prepetition Banner Bank Obligations” and the “Outstanding
13
     Prepetition MidCap Obligations” are each afforded the definition provided for in
14
     the Emergency Motion Of Debtors For Interim And Final Orders (I) Authorizing
15
     The Debtors To Obtain Post Petition Financing; (II) Granting Security Interests
16
     and Superpriority Administrative Expense Status; (III) Granting Adequate
17
     Protection to Certain Prepetition Secured Credit Parties; (IV) Modifying the
18
     Automatic Stay; (V) Authorizing the Debtors to Enter into Agreements with JMB
19
     Capital Partners Lending, LLC; (IV) Authorizing Use of Cash Collateral; (VII)
20
     Scheduling a Final Hearing and (VIII) Granting Related Relief [Docket No. 15].
21                                                                                            B USH K O RNFELD L LP
                                                                DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                   601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                             11                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                            Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                            Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11        Doc 476   Filed 08/13/19    Entered 08/13/19      18:36:26
                                                                Fax: (213) 623-9924       Pg 11 of 19
 1   necessary to obtain exit financing. Also, as discussed, the Debtors are working

 2   toward completing their transition of the management of their revenue cycle, billing

 3   and collection functions from the Vendor to Gaffey.                        These Debtors hope to

 4   stabilize collections in the near future.

 5               Necessity of Sufficient Time to Negotiate and Prepare Adequate Information.

 6   While the Debtors have made progress in resolving issues concerning their revenue

 7   cycle, billing and collection functions, they do not expect that collections will be

 8   stabilized by the time exclusivity expires on September 3, 2019. Also, the Debtors

 9   do not expect to obtain exit financing prior to the expiration of exclusivity. Once

10   liquidity is restored and collections are fixed, the Debtors believe they will be in a

11   position to file a plan of reorganization. It is for these reasons primarily that the

12   Debtors request the extension of its exclusivity period.

13               Paying its Debts As They Become Due. Creditors are not prejudiced by the

14   requested extension because the Debtors have obtained debtor in possession

15   financing and have sufficient financing to maintain operations throughout these

16   Cases, and in the interim period they are maintaining their assets and operations,

17   and paying their administrative expenses in the ordinary course of business as they

18   come due. Moreover, as discussed, the Debtors have retained Piper to assist in

19   raising exit financing to refinance the Debtors’ debts at the conclusion of these

20   Cases.

21                                                                                            B USH K O RNFELD L LP
                                                                DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                   601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                             12                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                            Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                            Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11        Doc 476   Filed 08/13/19    Entered 08/13/19      18:36:26
                                                                Fax: (213) 623-9924       Pg 12 of 19
 1               Prospects for Filing a Viable Plan. These Chapter 11 Cases are relatively

 2   “young,” but the Debtors are diligently working towards a resolution of these

 3   Chapter 11 Cases. As discussed, the Debtors are working toward their transition of

 4   the management of their revenue cycle, billing and collection functions from the

 5   Vendor to Gaffey and retained Piper to obtain exit financing. The Debtors, have,

 6   therefore, at least as well as could be expected this early in the Cases, demonstrated

 7   a reasonable prospect to file a viable plan.

 8               Progress Negotiating With Creditors. The Debtors have been in regular

 9   communication with the Official Committee of Unsecured Creditors as well as

10   prepetition secured lenders throughout these Chapter 11 Cases.                                In fact, the

11   Debtors’ counsel holds conference calls with stakeholders to provide updates

12   regarding the progress of these Chapter 11 Cases and address any questions posed

13   by stakeholders. While no formal negotiations over a plan have begun, the Debtors

14   believe they have laid a solid foundation for future negotiations over a plan.

15               Length of Time the Cases Have Been Pending. These Chapter 11 Cases have

16   only been pending for less than 100 days.

17               Whether the Extension is Sought to Pressure Creditors. There is no evidence

18   to suggest that the Debtors seek this extension for anything other than good faith

19   purposes, and to allow these Chapter 11 Cases to move forward to a successful

20   conclusion.

21                                                                                            B USH K O RNFELD L LP
                                                                DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                   601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                             13                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                            Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                            Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11        Doc 476   Filed 08/13/19    Entered 08/13/19      18:36:26
                                                                Fax: (213) 623-9924       Pg 13 of 19
 1               Existence of Unresolved Contingencies.               Once liquidity is restored and

 2   collections are fixed and the Debtors obtain exit financing, the Debtors believe they

 3   will be in a position to file a plan of reorganization.

 4               Accordingly, the standards for an extension to be granted are satisfied, and

 5   by this Motion, the Debtors seek to extend the exclusivity periods for 120 days,

 6   without prejudice to the Debtors’ right to request further extensions. The Debtors

 7   submit that the extension is reasonable and appropriate under the circumstances and

 8   should be granted as being in the best interests of the Debtors’ estate and creditors.

 9                                      IV.      CONCLUSION

10               For the foregoing reasons, the Debtors respectfully request that this Court

11   grant the Motion and enter an order extending the Exclusivity Period for filing a

12   plan and for obtaining acceptances of such plan by 120 days through and including

13   January 2, 2020 (filing a plan) and March 3, 2020 (obtaining acceptances),

14   respectively, and grant such further relief as the Court deems appropriate.

15                                                       DENTONS US LLP
     Dated: August 13, 2019
                                                         SAMUEL R. MAIZEL
16                                                       SAM A. ALBERTS

17
                                                         By       /s/ Samuel R. Maizel
18                                                                SAMUEL R. MAIZEL
                                                         Attorneys for the Chapter 11 Debtors
19                                                       and Debtors In Possession

20

21                                                                                             B USH K O RNFELD L LP
                                                                 DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                    601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                              14                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                             Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                             Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11        Doc 476   Filed 08/13/19     Entered 08/13/19      18:36:26
                                                                 Fax: (213) 623-9924       Pg 14 of 19
 1                            DECLARATION OF JOHN M. GALLAGHER

 2               I, John M. Gallagher, declare that if called on as a witness, I would and could

 3   testify of my own personal knowledge as follows:

 4               1.    I am the President and Chief Executive Officer (“CEO”) of Astria

 5   Health (“Astria”). I am employed by AHM, Inc. (“AHM”), a nondebtor entity that

 6   provides management services to Astria and its affiliated debtors and debtors in

 7   possession (collectively, the “Debtors”) in these chapter 11 cases (the “Chapter 11

 8   Cases”).

 9               2.    The statements herein are based upon my personal knowledge of the

10   facts and information gathered by me in my capacity as CEO for Astria Health.

11               3.    The Debtors have made significant improvements in operations since

12   the Chapter 11 Cases commenced. For example, the debtor-in-possession financing

13   has allowed significant improvements in operations, which, without doubt, has

14   increased the value of the assets. During the course of the bankruptcy, much of

15   Astria’s energy is focused on dealing with clinical (equipment), patient life safety,

16   regulatory and accreditation matters, all of which are improved, and all of which

17   would have decreased the value if it been had sold without making these

18   improvements. At Yakima alone, the Debtors have improved deficiencies such as,

19   but not limited to the following: (a) repaired two cath labs, including setting up for

20   periodic maintenance which had not been performed in months and restocked; (b)

21                                                                                             B USH K O RNFELD L LP
                                                                 DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                    601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                              15                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                             Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                             Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11         Doc 476   Filed 08/13/19    Entered 08/13/19      18:36:26
                                                                 Fax: (213) 623-9924       Pg 15 of 19
 1   repaired and tested the EP lab which was a significant source of income for cardiac

 2   ablations, pacemakers, etc., and restocked; (c) repaired both CT scanners; (d)

 3   repaired MRI; (e) repaired nuclear med camera; (f) repaired ultrasound equipment;

 4   (g) repaired fluoroscopy equipment; (h) repaired the Da Vinci surgical robot; (i)

 5   serviced the Mako robotic arm; (j) did general repairs and maintenance throughout

 6   the hospital (ceiling tiles replaced, lighting repaired and replace throughout,

 7   plumbing repaired and replaced throughout); (k) addressed other regulatory issues

 8   such as boiler/chiller inspection and certification; (l) sprinkler testing and

 9   inspection, and review and inspection of fire extinguishers; (m) negative pressure

10   room inspected and tested for appropriate air handling; and (n) negotiated new

11   agreements with staffing agencies to make sure Astria had the appropriate level of

12   staff (accreditation and licensing issue).

13               4.   Since these Chapter 11 Cases have been filed, the Debtors also have

14   continued to generate substantial receivables. The Debtors are in the process of

15   transitioning from the Vendor to a new revenue cycle firm to accelerate collection

16   of the Debtors’ significant accounts receivable and oversee the Debtors’ revenue

17   cycle, billing and collection functions.             The Debtors have retained GAFFEY

18   Healthcare (“Gaffey”) to address the systems, cash flow and collections issues

19   experienced in connection with its system conversion and revenue cycle

20   outsourcing to Vendor.         Gaffey is in the process of stabilizing collections of

21                                                                                            B USH K O RNFELD L LP
                                                                DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                   601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                             16                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                            Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                            Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11        Doc 476   Filed 08/13/19    Entered 08/13/19      18:36:26
                                                                Fax: (213) 623-9924       Pg 16 of 19
 1   outstanding receivables in tranches.

 2               5.   The Vendor, in violation of its obligation to continue to perform,

 3   slowed its “touching” of individual claims during its transition to Gaffey. Other

 4   recent unexpected issues arose due to Vendor instituted system upgrades which

 5   resulted in delays in collecting certain batches of claims.                        These are not lost

 6   however, and will continue to be collected over time.

 7               6.   The transition of the management of the Debtors’ venue cycle, billing

 8   and collection functions from the Vendor to Gaffey is 95% complete. To complete

 9   the transition, the Debtors need the Vendor to complete certain system updates and

10   provide more data to Gaffey. The Debtors hope to complete this transition in the

11   near future.

12               7.   Once this transition is complete and Gaffey is solely managing these

13   functions, I believe that the Debtors will begin to meet or exceed their collections

14   projections. However, the aged receivables will not be fully collected prior to the

15   expiration of exclusivity on September 3, 2019.

16               8.   The Debtors obtained final approval of a total of $36 million of debtor-

17   in-possession financing, $20,520,000 of which was used to pay off the Outstanding

18   Prepetition Banner Bank Obligations and Outstanding Prepetition MidCap

19   Obligations, and $1,110,00 of which paid closing costs, yielding a net in available

20   DIP funds of $14,370,000.         After repairing machines and stocking up on needed

21                                                                                            B USH K O RNFELD L LP
                                                                DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                   601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                             17                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                            Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                            Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11        Doc 476   Filed 08/13/19    Entered 08/13/19      18:36:26
                                                                Fax: (213) 623-9924       Pg 17 of 19
 1   supplies, the Debtors have in excess of $15,000,000 of current cash available to

 2   maintain operations.

 3               9.    Also, recently on July 16, 2019, the Debtors filed an application to

 4   retain Piper Jaffray & Co. (“Piper”) to serve as the investment banker to the

 5   Debtors and assist in, among other things, obtaining exit financing. [See Docket

 6   No. 394]. Piper is preparing a confidential information memorandum (CIM) and

 7   other materials necessary to obtain exit financing. While Piper has made progress

 8   in securing a lender to provide exit financing to the Debtors, Piper will not obtain a

 9   commitment to provide exit financing prior to the expiration of exclusivity on

10   September 3, 2019.

11               10.   There are many issues that arise in simply maintaining the Debtors’

12   operations pending resolution of these Chapter 11 Cases.                            Besides the issues

13   discussed concerning the Debtors’ revenue cycle and collections, there are vendors

14   which are requiring substantial negotiations to maintain relationships.

15               11.   In sum, the Debtors need to restore liquidity and fix issues regarding

16   their collections systems before they will be in a position to file a plan of

17   reorganization. I do not anticipate resolving these issues before exclusivity expires

18   on September 3, 2019.

19               12.   The Debtors have been in regular communication with the Official

20   Committee of Unsecured Creditors as well as prepetition secured lenders

21                                                                                             B USH K O RNFELD L LP
                                                                 DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                    601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                              18                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                             Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                             Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11         Doc 476   Filed 08/13/19    Entered 08/13/19      18:36:26
                                                                 Fax: (213) 623-9924       Pg 18 of 19
 1   throughout these Chapter 11 Cases. In fact, the Debtors’ counsel holds conference

 2   calls with stakeholders to provide updates regarding the progress of these Chapter

 3   11 Cases and address any questions posed by stakeholders. While no formal

 4   negotiations over a plan have begun, I believe the Debtors have laid a solid

 5   foundation for future negotiations over a plan.

 6               I declare under penalty of perjury under the laws of the United States of

 7   America that the foregoing is true and correct.

 8

 9   Dated: April 13, 2019                              ASTRIA HEALTH

10
                                                        By:
                                                          John M. Gallagher
11                                                        Chief Executive Officer

12

13

14

15

16

17

18

19

20

21                                                                                            B USH K O RNFELD L LP
                                                                DENTONS US LLP                         LAW OFFICES
     MOTION TO EXTEND                                   601 South Figueroa Street, Suite 2500    601 Union St., Suite 5000
                                             19                                               Seattle, Washington 98101-2373
     EXCLUSIVITY                                            Los Angeles, CA 90017-5704           Telephone (206) 292-2110
     112888480\V-8                                            Phone: (213) 623-9300              Facsimile (206) 292-2104
19-01189-FLK11        Doc 476   Filed 08/13/19    Entered 08/13/19      18:36:26
                                                                Fax: (213) 623-9924       Pg 19 of 19
